Citation Nr: 0731958	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-09 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C, on a 
direct basis, or as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.  The veteran also has an additional year of unverified 
active duty.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Huntington, West Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
benefits sought on appeal.  In January 2006, the veteran 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge (VLJ).  A transcript of that 
hearing is of record and associated with the claims folder.  
In March 2006, the Board remanded this case to the RO.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  The Secretary of VA has not specifically determined that 
there is a positive association between herbicide exposure 
and hepatitis C.  

3.  Hepatitis C is attributable to service.  


CONCLUSIONS OF LAW

1.  Hepatitis C may not be presumed to be the result of 
herbicide exposure during active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2007).

2.  Hepatitis C was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Service Connection as a Result of Herbicide Exposure

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service. No condition other 
than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to 
enter into an agreement with the NAS to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

The veteran had service in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to Agent 
Orange or other herbicide agents during that time.

In this regard, the Board notes that the veteran has a post-
service diagnosis of hepatitis C.  However, hepatitis C is 
not among the diseases specified in 38 U.S.C.A. § 1116(a).  
Based on the provisions outlined above, the Secretary has 
determined that there is no positive association between 
herbicide exposure and the development of any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  

Accordingly, hepatitis C may not be presumed to have been 
incurred during active military service due to Agent Orange 
exposure and service connection is not warranted on that 
basis.  

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  The veteran has also claimed that service connection 
is warranted on a direct basis.  

Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran and his representative contend that the veteran 
has hepatitis C as a result of an inservice incurrence.  The 
veteran asserts that he had surgery in service, and that as a 
result of a blood transfusion, he contracted hepatitis C.  
Alternatively, he contends that during a skin grafting 
procedure for a burn during service he had a placenta placed 
on the burn.

A review of the record shows that the veteran was 
hospitalized at the Madigan General Hospital and underwent 
skin grafting of the left leg while in service.  It is 
unclear from the record if the veteran underwent a blood 
transfusion during his extended hospitalization and 
surgeries.  The actual hospital records and any blood bank 
records are not in the claims file.  

In the Board's prior remand, the Board determined that copies 
of his inpatient clinical records from the inservice 
hospitalization, and the blood bank records while 
hospitalized indicating whether the veteran received a 
transfusion, should be sought and associated with the claims 
folder.  The Board instructed that a request be made from the 
National Personnel Records Center (NPRC) for hospital 
records, to specifically include clinical and inpatient 
treatment records from Madigan General Hospital, from 1969 to 
1970, to include all blood bank records from July 1969 to 
April 1970, and that these records, if located, be associate 
with the claims folder.  It was noted that if records from 
the blood bank were unavailable, a statement from the 
custodian of those records as to the disposition of the blood 
bank records was to be obtained and associated with the 
claims file.  

A review of the record shows that the NPRC was contacted in 
March 2006.  In April 2006, records were received which 
consisted of the service medical records.  There was no 
statement from the custodian of those records regarding 
whether the blood bank records from July 1969 to April 1970 
were unavailable, even though the request for such was 
clearly listed on the records request form.  Nevertheless, it 
is clear to the Board that there are no further records which 
will be forthcoming.  

Due to these missing records, there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It 
is further noted, however, that the case law does not lower 
the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

The post-service records show that the veteran was examined 
by VA in May 1970 and May 1975.  He was not diagnosed as 
having hepatitis C on those examinations.  However, it was 
noted that during service, the veteran was involved in an 
automobile accident and was trapped under a burning vehicle 
which resulted in burns of the left leg, which are service-
connected.  The veteran was hospitalized during service for 
treatment of the burns and had multiple surgeries, including 
skin grafts.  

Thereafter, the veteran was diagnosed as having hepatitis C 
many years later in September 2001.  In August and September 
2002 statements, his private physician, M.R., M.D., indicated 
that the veteran denied having risk factors for hepatitis C 
such as the use of drugs to include intravenous drug use and 
tattoos.  It was unclear if the veteran ever had a blood 
transfusion.  The veteran's prior skin graft was noted.  The 
same was recorded in VA outpatient records.  

The Board obtained a VA medical opinion by a specialist in 
infectious medicine to determine if the veteran's post-
service diagnosis of hepatitis C is related to service.  The 
specialist was requested to specifically address the various 
risk factors of hepatitis C and was asked to opine as to 
whether it is at least as likely as not that the veteran 
contracted hepatitis C in service based upon any treatment 
received that is shown in the records.  The examiner was 
requested to provide an opinion based on the veteran's 
history and the medical evidence of record, as to which risk 
factor was the most likely cause of hepatitis C.

The requested VA opinion was provided in December 2006.  The 
VA examiner noted that the hospitalization records were not 
in the claims file.  The examiner stated that the other 
records were reviewed.  It was noted that the veteran had 
hepatitis, genotype 1b which is the most common genotype in 
the United States and Europe.  The examiner indicated that 
the veteran did not have any documented history of 
intravenous or intranasal drug use, tattoos, or piercings.  
The service medical records documented the presence of 2 
reactive RPRs in 1968 and the veteran was treated for latent 
syphilis.  The examiner later stated that the risk factor for 
having been treated for a sexually transmitted disease was 
very low.  Otherwise, the veteran's other risk factor was 
exposure to blood.  The examiner noted that while the veteran 
was in Tacoma, Washington, during service, he was in an 
automobile accident and suffered a third degree burn to his 
left lower leg.  The veteran expressed that he felt that he 
contracted hepatitis C at this time.  The veteran reported 
that the burn was treated by placing a placenta on it and he 
was hospitalized for many months.  The examiner stated that 
the records showed that the veteran did have skin grafts 
performed.  However, the hospitalization records were not in 
the claims file; thus, there was no treatment documenting how 
the veteran contracted hepatitis C.  The examiner stated that 
if the placental treatment could be confirmed, that this 
placental treatment was a certain possible mode of 
transmission/exposure to hepatitis C.  The examiner explained 
that placental treatment has been used as a treatment for 
burns so the veteran's account of events could be true, but 
the examiner could not verify that based on the information 
of record.  

The examiner opined that since genotype 1 is found in the 
United States and Europe, it was likely that the veteran's 
exposure occurred in Tacoma, Washington.  The examiner then 
qualified the opinion by further stating that an opinion 
could not be offered without resorting to mere speculation 
given the lack of information.  

In sum, the veteran contends that inservice skin grafting 
using placental treatment as well as a blood transfusion 
resulted in his contracting hepatitis C.  He denies all other 
potential risk factors, other than via sexual transmission 
which could have also happened during service.  

The service medical records document a serious third degree 
burn.  The service medical records and post-service VA 
examinations reflect that skin grafting, at the least, was 
part of the inservice treatment.  The inservice 
hospitalization records are unavailable.  A medical opinion 
was obtained, but the examiner was unable to opine without 
resorting to speculation.  Nevertheless, the examiner opined 
that based on the type of hepatitis, it was likely that the 
veteran contracted hepatitis C during service.  The examiner 
also confirmed that placental treatment is used in some burn 
treatments.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  Although the examiner could not 
definitively state the exact etiology of the hepatitis C, due 
to missing records, it was the examiner's opinion that it was 
likely incurred during service based on the genotype.  

The Board finds credible the veteran's statements that he was 
exposed to blood products in the lengthy treatment of his 
third degree burn during service.  The veteran is competent 
to make such a statement as it was based on observation and 
within his ability to make such an observation.  See 
generally Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  Further, the Board finds that the veteran is 
competent in his report of such exposure as it is consistent 
with the nature of the treatment that was rendered to him 
during service, based on the available service medical 
records, the post-service VA examinations, and the comments 
by the VA examiner in December 2006, who is a specialist in 
infectious medicine.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006); see also Barr v. Nicholson, 21 
Vet App 303 (2007).


Although there is missing evidence in this case, the evidence 
of record tends to support a finding that the veteran was 
exposed to blood products in service which resulted in 
hepatitis C.  The Board finds that the evidence of record is 
in relative equipoise and the evidence in this case is so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service 
connection for hepatitis C is warranted.


ORDER

Service connection for hepatitis C, as a direct result of 
service, is granted.  



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


